Exhibit 10.1

SUPPLEMENT AND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SUPPLEMENT AND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Supplement”) is entered into effective as of December 9, 2013 (the
“Effective Date”), among OUTERWALL INC., a Delaware corporation (the
“Borrower”), the REVOLVING LENDERS (including any new Revolving Lenders) party
hereto (the “Revolving Lenders”), the TERM LENDERS party hereto (the “Term
Lenders”), the ADDITIONAL TERM FACILITY LENDERS (hereinafter defined) and BANK
OF AMERICA, N.A., as the administrative agent for the Lenders (hereinafter
defined) (in such capacity, the “Administrative Agent”).

A. The Borrower, the Lenders party thereto immediately prior to the Effective
Date and the Administrative Agent are party to that certain Second Amended and
Restated Credit Agreement dated as of November 20, 2007 and amended and restated
as of April 29, 2009 and as of July 15, 2011 (as the same has been subsequently
amended, modified, supplemented, restated or amended and restated from time to
time, the “Credit Agreement”). Unless otherwise defined in this Supplement, each
defined term used in this Supplement shall have the meaning given to such term
in the Credit Agreement.

B. Pursuant to Sections 2.14 and 2.15 of the Credit Agreement, the Borrower has
requested that the Aggregate Revolving Commitments be increased and that an
Additional Term Facility be made available under the Credit Agreement. Subject
to the terms and conditions of this Supplement, the Lenders party to this
Supplement (which constitute the Required Lenders immediately prior to giving
effect to the amendments to the Credit Agreement set forth in Paragraph 1 of
this Supplement) have agreed to amend the Credit Agreement in certain respects,
certain of the Revolving Lenders party to this Supplement have severally agreed
to increase their respective Revolving Commitments (or in the case of any new
Revolving Lender, extend a Revolving Commitment) and the Additional Term
Facility Lenders have severally agreed to make available the Additional Term
Facility.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendments to Credit Agreement. Effective immediately prior to the
effectiveness of the supplements to the Credit Agreement set forth in
Paragraphs 2, 3, 4 and of this Supplement, the “$250,000,000” number appearing
in Section 2.14(a) and Section 2.15(a) of the Credit Agreement is amended to
read “$350,000,000”. Any Lender that executes this Supplement, but that (a) is
not a party referenced in Paragraph 1 of this Supplement, (b) is not a Revolving
Lender that is increasing its Revolving Commitment pursuant to Paragraph 2 of
this Supplement or (c) is not an Additional Term Facility Lender referenced in
Paragraph 3 of this Supplement, is executing this Supplement solely to evidence
its consent to the amendments set forth in this Paragraph 1 and shall have no
other rights or obligations under this Supplement.

2. Joinder. Each party identified on the signature pages hereof as a Revolving
Lender and each Additional Term Facility Lender, in each case that is not a
Lender party to the Credit Agreement immediately prior to the Effective Date,
hereby severally agrees to be, and severally assumes the rights and obligations
of, a Lender under the Credit Agreement to the extent that such rights and
obligations are applicable to such Lender as a Revolving Lender or an Additional
Term Facility Lender.

3. Increase of Aggregate Revolving Commitments. Pursuant to Section 2.14 of the
Credit Agreement and effective as of the Effective Date, the Aggregate Revolving
Commitments are hereby increased by an amount equal to $150,000,000, and from
and after the Effective Date, each Revolving Lender party to the Credit
Agreement shall have a several Revolving Commitment in the applicable

 

Supplement and Amendment to Second

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

amount set forth on Schedule I to this Supplement. The Applicable Percentage of
each Revolving Lender on the Effective Date is set forth on Schedule I to this
Supplement. Credit Extensions made pursuant to the increase in the Aggregate
Revolving Commitment effected hereby shall be made on the same terms and
conditions, and shall bear interest and be payable on the same terms, as those
applicable to the Revolving Facility immediately prior to the Effective Date and
shall otherwise be governed by the terms and conditions of the Credit Agreement
and the other Loan Documents. Pursuant to Section 2.14(e) of the Credit
Agreement, the Borrower shall prepay any outstanding Committed Revolving Loans
(and pay any additional amounts required pursuant to Section 3.05 of the Credit
Agreement) to the extent necessary to keep the outstanding Committed Revolving
Loans ratable with any revised Applicable Percentages with respect to the
Revolving Facility arising from any nonratable increase in the Revolving
Commitments under this Supplement, such prepayment to be made on such date as
the Administrative Agent may reasonably determine after consultation with the
Borrower, with a view to minimizing any additional amounts payable pursuant to
Section 3.05 of the Credit Agreement.

4. Additional Term Facility Commitments. Pursuant to Section 2.15 of the Credit
Agreement and effective as of the Effective Date, each Additional Term Facility
Lender severally assumes an Additional Term Facility Commitment and, on or
before the second Business Day after the Effective Date, severally agrees to
make an Additional Term Facility Loan to the Borrower, in each case in the
amount set forth opposite the name of such Additional Term Facility Lender on
Schedule II to this Supplement. The Applicable Percentage of each Additional
Term Facility Lender on the Effective Date is set forth on Schedule II to this
Supplement.

5. Interest Rate and Terms of Payment of Additional Term Facility. Credit
Extensions made pursuant to the Additional Term Facility shall constitute
Obligations owing under the Credit Agreement and the other Loan Documents, shall
rank pari passu in right of payment and of security with the Revolving Facility
and the Term Facility, shall bear interest and be payable on the same terms as
those applicable to the Committed Term Loans immediately prior to the Effective
Date and shall otherwise be governed by the terms and conditions of the Credit
Agreement and the other Loan Documents; provided that (a) until the first
Business Day following the date a Compliance Certificate is delivered pursuant
to Section 6.02(b) of the Credit Agreement for the fiscal quarter ending
March 31, 2014, the Applicable Rates for the Additional Term Facility Loans
shall be no less than those corresponding to Pricing Level 3 in the definition
of Applicable Rate in the Credit Agreement, and (b) the principal balance of the
Additional Term Facility Loans shall be payable on the following dates and in
the following amounts (expressed as a percentage of the aggregate amount of the
Additional Term Facility Loans made on the Effective Date):

 

Payment Date

   Percentage Amount  

Last Business Day of March 2014

     2.500 % 

Last Business Day of June 2014

     2.500 % 

Last Business Day of September 2014

     3.125 % 

Last Business Day of December 2014

     3.125 % 

Last Business Day of March 2015

     3.125 % 

Last Business Day of June 2015

     3.125 % 

Last Business Day of September 2015

     3.125 % 

Last Business Day of December 2015

     3.125 % 

Last Business Day of March 2016

     3.125 % 

Last Business Day of June 2016

     3.125 % 

July 15, 2016

     Remaining Principal Balance   

 

    Supplement and Amendment to Second   2   Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

In addition, the Borrower shall not make any optional prepayment of the
Additional Term Facility Loans unless the Borrower concurrently makes a
prepayment of the Committed Term Loans on a pro rata basis and directs that such
prepayments be applied to the principal installments due on the Additional Term
Facility Loans and the Committed Term Loans in the same manner.

6. Conditions Precedent to Occurrence of Effective Date, Amendments to Credit
Agreement, Increase of Aggregate Revolving Commitments and Making of Additional
Term Facility Loans. This Supplement shall not become effective on the Effective
Date, the Additional Term Facility Loans shall not be made on the Effective Date
and the other transactions contemplated hereby shall not occur, in each case
unless and until the following conditions precedent are satisfied:

(a) the Administrative Agent has received counterparts of this Supplement
executed by the Borrower, the Guarantors, the Revolving Lenders that are parties
hereto, the Term Lenders that are parties hereto, the Additional Term Facility
Lenders and the Administrative Agent;

(b) the Administrative Agent has received Notes executed by the Borrower payable
to each Lender requesting such Notes;

(c) the Administrative Agent has received such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may request evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Supplement
and the other Loan Documents to which such Loan Party is a party;

(d) the Administrative Agent has received such documents and certifications as
the Administrative Agent may reasonably request to evidence that each Loan Party
is duly organized or formed, and that each Loan Party is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(e) the Administrative Agent has received a favorable opinion of Perkins Coie
LLP, counsel to the Loan Parties, each addressed to the Administrative Agent and
each Lender party hereto, as to such matters concerning the Loan Parties, this
Supplement, the Credit Agreement as modified by this Supplement and the other
Loan Documents as the Administrative Agent may reasonably request;

 

    Supplement and Amendment to Second   3   Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

(f) the Administrative Agent has received a certificate of a Responsible Officer
of the Borrower as to the matters set forth below in this clause (f):

(i) certifying as to the Solvency of the Borrower and its Subsidiaries taken as
a whole before and after giving effect to the transactions occurring pursuant to
this Supplement on the Effective Date; and

(ii) attaching a Compliance Certificate showing pro forma compliance as of the
last day of the fiscal quarter of the Borrower ending most recently prior to the
Effective Date, after giving effect to the transactions occurring pursuant to
this Supplement on the Effective Date;

(g) the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated have received payment of all fees set forth in the separate fee
letter dated as of November 15, 2013, among the Borrower, Merrill Lynch, Pierce
Fenner & Smith Incorporated and Bank of America, N.A., or otherwise required to
be paid in connection with the transactions contemplated hereby;

(h) the Administrative Agent has received payment of all reasonable expenses,
including reasonable legal fees and expenses of counsel to the Administrative
Agent, incurred by the Administrative Agent in connection with this Supplement,
to the extent invoiced to the Borrower on or prior to the Effective Date;

(i) the Administrative Agent has received such other agreements, documents,
instruments and items as the Administrative Agent may reasonably request;

(j) no order, decree, judgment, ruling or injunction of a court of competent
jurisdiction, domestic or foreign, exists which restrains the consummation of
the transactions contemplated by this Supplement, and no statute, rule or
regulation has been enacted by any Governmental Authority which prohibits or
makes unlawful the consummation of the transactions contemplated by this
Supplement;

(k) the representations and warranties of the Borrower and each other Loan Party
contained in Paragraph 6 of this Supplement, Article V of the Credit Agreement
and any other Loan Document are true and correct on and as of the Effective
Date, both before and after giving effect to the transactions occurring pursuant
to this Supplement on the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date, and except that for
purposes of this clause, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Credit Agreement;

(l) both before and after giving effect to the transactions occurring pursuant
to this Supplement on the Effective Date, no Default or Event of Default has
occurred and is continuing;

(m) the Administrative Agent has received satisfactory evidence that the
Administrative Agent (on behalf of the Lenders and their Affiliates, as
applicable) has, pursuant to the Credit Agreement and the other Loan Documents,
and shall continue to have, a valid and perfected first priority (subject to
certain exceptions set forth in the Credit Agreement and the other Loan
Documents) lien and security interest in the Collateral;

(n) since December 31, 2012, there has not occurred a material adverse change
(i) in the business, assets, properties, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries, taken as a whole, or (ii) in the facts and information
regarding such entities, taken as a whole, as represented on or prior to the
Effective Date;

 

    Supplement and Amendment to Second   4   Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

(o) all of the information provided by the Borrower and its Subsidiaries prior
to the Closing Date in connection with the transactions contemplated by this
Supplement is complete and correct in all material respects; and no changes or
developments have occurred, and no new or additional information has been
received or discovered by the Administrative Agent or the Lenders parties
hereto, regarding the Borrower and its Subsidiaries or the transactions
contemplated by this Supplement that has had or could reasonably be expected to
have a Material Adverse Effect; and

(p) there exists no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that has had or could reasonably be expected to have a Material
Adverse Effect or that seeks to prevent, prohibit or limit any of the
transactions contemplated by this Supplement.

7. Representations. The Borrower represents and warrants to the Administrative
Agent, the Revolving Lenders party hereto, the Term Lenders party hereto and the
Additional Term Facility Lenders as follows:

(a) the execution, delivery and performance by the Borrower and the other Loan
Parties of this Supplement and the other document and instruments contemplated
hereby have been duly authorized by all necessary corporate action, this
Supplement and the other document and instruments contemplated hereby have been
duly executed and delivered by the Borrower and the other Loan Parties and this
Supplement and the Credit Agreement and the other Loan Documents constitute the
valid and binding obligations of the Borrower and the other Loan Parties,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity;

(b) the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement and any other Loan Document are
true and correct on and as of the Effective Date, both before and after giving
effect to the transactions occurring pursuant to this Supplement on the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
as of such earlier date, and except that for purposes of this clause, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(c) since September 30, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.; and

(d) both before and after giving effect to the transactions occurring pursuant
to this Supplement on the Effective Date, no Default or Event of Default has
occurred and is continuing.

8. Effect of Supplement. This Supplement is a Loan Document. No Lender that is
not a party hereto is required to execute and deliver this Supplement in order
to make it valid and binding on the Lenders, the Borrower, the Guarantors and
the Administrative Agent. Except as expressly supplemented and modified by this
Supplement, all of the terms, provisions and conditions of the Credit Agreement
and the other Loan Documents, and the guarantees and Liens created thereby, are
unchanged, remain in full force and effect and are hereby ratified and
confirmed. The Guarantors hereby consent to the supplements and modifications to
the Credit Agreement and the other Loan Documents effected hereby and agree that
such supplements and modifications do not release, diminish, discharge or
otherwise reduce or affect any of their respective obligations under the
Guarantee and Collateral Agreement or any of the other Loan Documents. If any
part of this Supplement is for any reason found to be unenforceable, all other
portions of it shall nevertheless remain enforceable. The Loan Documents and

 

    Supplement and Amendment to Second   5   Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

any and all other documents heretofore, now or hereafter executed and delivered
pursuant to the terms of the Credit Agreement are hereby modified so that any
reference to the Credit Agreement shall mean a reference to the Credit Agreement
as supplemented by this Supplement.

9. Expenses. The Borrower shall pay all reasonable fees and expenses paid or
incurred by the Administrative Agent incident to this Supplement, including,
without limitation, the reasonable fees and expenses of the Administrative
Agent’s counsel in connection with the negotiation, preparation, delivery and
execution of this Supplement and any related documents.

10. Governing Law. This Supplement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

11. Counterparts. This Supplement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Supplement by telecopier or by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Supplement.

12. ENTIRETY. THIS SUPPLEMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERCEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER
HEREOF. THESE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

13. Parties. This Supplement binds and inures to the benefit of the Borrower,
the Guarantors, the Administrative Agent, the Lenders and their respective
successors and permitted assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

    Supplement and Amendment to Second   6   Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

BORROWER: OUTERWALL INC. By:  

/s/ Galen C. Smith

  Name:   Galen C. Smith   Title:   Chief Financial Officer

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

GUARANTORS: CLOVER ONE, LLC By:   Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Corporate Secretary

 

COINSTAR INTERNATIONAL, INC. By:  

/s/ Donald R. Rench

  Name:   Donald R. Rench   Title:   Secretary

 

COINSTAR PROCUREMENT, LLC By:   Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Corporate Secretary

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

CUHL FOODS, LLC By:   CUHL Holdings, LLC, its sole manager   By:   Outerwall
Inc., its sole manager     By:  

/s/ Donald R. Rench

      Name:   Donald R. Rench       Title:   Corporate Secretary

 

CUHL HOLDINGS, LLC By:   Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Corporate Secretary

 

ECOATM, INC. By:  

/s/ Maria D. Stipp

  Name:   Maria D. Stipp   Title:   Interim President

 

REDBOX AUTOMATED RETAIL, LLC By:   Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Corporate Secretary

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

REDBOX INCENTIVES LLC By:  

Redbox Automated Retail, LLC,

its sole member

  By:   Outerwall Inc., its sole manager     By:  

/s/ Donald R. Rench

      Name:   Donald R. Rench       Title:   Corporate Secretary

 

RAR VENTURES, LLC By:  

Redbox Automated Retail, LLC,

its sole manager

  By:   Outerwall Inc., its sole Manager     By:  

/s/ Donald R. Rench

      Name:   Donald R. Rench       Title:   Corporate Secretary

 

SESAME HOLDINGS, LLC By:   Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Corporate Secretary

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

BANK OF AMERICA, N.A., as the Administrative Agent and as a Lender By:  

/s/ GARY L. MINGLE

  Name: GARY L. MINGLE   Title: SENIOR VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ GLORIA NEMECHEK

  Name: GLORIA NEMECHEK   Title: SENIOR VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ THOMAS F. O’CONNELL

  Name: THOMAS F. O’CONNELL   Title: SVP, REGIONAL COMMERCIAL EXECUTIVE

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

ROYAL BANK OF CANADA, as a Lender By:  

/s/ GORDON MACARTHUR

  Name: GORDON MACARTHUR   Title: AUTHORIZED SIGNATORY

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ KURBAN H. MERCHANT

  Name: KURBAN H. MERCHANT   Title: VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

UNION BANK, N.A., as a Lender By:  

/s/ SUSAN J. SWERDLOFF

  Name: SUSAN J. SWERDLOFF   Title: SENIOR VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

COMERICA BANK, as a Lender By:  

/s/ MICHAEL FISHBACK

  Name: MICHAEL FISHBACK   Title: VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ TAD L. STAINBROOK

  Name: TAD L. STAINBROOK   Title: VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ KELLY CHIN

  Name: KELLY CHIN   Title: AUTHORIZED SIGNATORY

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

COLUMBIA STATE BANK, as a Lender By:  

/s/ KEVIN N. MEABON

  Name: KEVIN N. MEABON   Title: SENIOR VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

BBVA COMPASS BANK, as a Lender By:  

/s/ JOSEPH W. NIMMONS

  Name: JOSEPH W. NIMMONS   Title: SR. VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

BMO HARRIS BANK N.A., as a Lender By:  

/s/ JASON DEEGAN

  Name: JASON DEEGAN   Title: VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signature Page to that certain Supplement and Amendment to Second Amended and
Restated Credit Agreement dated as of the date first set forth above, among
Outerwall Inc., as the Borrower, Bank of America, N.A., as the Administrative
Agent, and the Lenders party thereto.

 

BANK OF THE WEST, as a Lender By:  

/s/ BRUCE KENDREX

  Name: BRUCE KENDREX   Title: SENIOR VICE PRESIDENT

 

Signature Page to

Supplement and Amendment to Second Amended and Restated Credit Agreement